mae

AO 245B (CASDRev. 02/ l 8) Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After Novernber l, 1987)

 

 

 

 

 

 

 

 

 

 

 

V.
ERASMO ALAMILLA (l)
Case Nurnber: 3:18-CR-07121-AJB

Mark F. Adams

Defendant’s Attorney
REGIsTRATIoN No. 78965-051
m _ Nov 2 9 2018
THE DEFENDANT:

` C COUF\T
admitted guilt to violation of allegation(s) No. One and Two 509;%§§§ iii$si')r|a§lori“o'; eatiFoeNl/-\
B.\:r n F'W-:P‘ lTY

|:| was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1-2 nvl, Committed a federal, state, or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the-Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant Shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Novemher 2_6. 2018 /7

Date o position of S

    

 

N. ANTHONY J. BATTAGL
UNITED STATES DISTRICT GE

3:18-CR-07lZl-AJB

 

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ERASMO ALAMILLA (l) Judgment - Page 2 of 2
CASE NUMBER: _ 3 : lS-CR-07 12 l -AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
4 months to run Consecutive to criminal case#lSchS?S-AJB.

|Il Sentence imposed pursuant to Title 8 USC Section 1326(b).

[l The court makes the following recommendations to the Bureau of Prisons:

l:l The defendant is remanded to the custody of the United States Marshal.

l:| The defendant Shall surrender to the United States Marshal for this district:

|j at A.M. on

 

 

 

[I as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:| on or before
|j as notified by the United States Marshal.

|j as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-07121-AJB

 

